 

i REGARD IRIGss Croley Fpes18/21 Page 1 of 4 ) .

  
 
  
  
    
  
    
   
   
 

    
  

 

A :
| LAN Onc 1. WK 89 Fc ae
Resa, Ty mene: A I Pe. |
i THE Tl! (| CAN Me Abs oi aig” JUST
A Fal THe ( TnK cay HD NeEY wey |

THINK” ee Bo HED RESPIALICE FOR.
ae PRI C eS AD HE QIMITS «THT.
| ld AUTER Wo} RS OF MESS ay |
Wl 1 MDE CHES 724 7? BD POM. |
CKWE SCKECL a Aes ‘VICI TACEH Ee sab
AND NAPE, Mb © VARS OF Nihil wh GARD

fe, nee MEWCE SIE MN) AG UZE Tat
Gt ny #6 Ak Ys: QF PESTO A BEW -
PALL lor f ICR THE TIN HY ihe |
AVN | (hice ie AVILE We AY TH. The
SO, Conrcsh © TOME! ,

CHE MPS ci cS ALAN 1 KN /
eet i MYSELF 70 Ow / AA) A nies 7

RELIG OF SEING lord AS (Geol AS Of
(ae iN MY YOuvs Kir Mb SORE -

} 1 iat ESE ACA, ‘ a
|| KCPRESS ION MY PERSON. f a i ee ay
| falc CE SE- AK MY PBS AND SEY: CoIFDAICE.

 

 

 

 

 
    

 

Case 20-10343-LSS Doc 4576 Filed 05/18/21 Page 2 of 4

a B0EGES MY md HOW MUCH NOR

[RUE BUD BAVE ACHOA) APD [SGT
CN ARDS) 50 SEVACY MUMWLE TIMES
LIN WIE EVENING DURING A ONEENIEH CMM
‘Our SPINELD BV ESA

| LICE (| SHORTS fle cae eioussour
UHEASCACO CC, MAINE EVORY AST-FGAM, STARIER foul)
A YEUNG sould JN EVERY Saee | / PURSUCD |

Any wENICK YEAK / QUIT AN NY SCHGIL_ PORTS.

WAS HOMAMS ol SEMEERHAN & STUDENT,
THOS STORET Coonind WES. FRESAMAN VEAR ARL
Coss FEES LAY GAGE SLANE - J UNVIOK Aid
Sai OR YK BOF SIDNST PURSIE COLEDGE,

1 WAS Us AE TAC CAND FOR § VOKS
— RECOYNDING SHE SARL SECTION CHIEF. UST BCFOKC. -
| LECCE, LST SENT NY NEXT ADVANI CEM OUT
d QUIT HE WATIAAL GARD. 7

Lo YOU SE A (ATER HER 1 ALSO ADVANCES —
SUT SURKVISSR OF (77 BCEETLGLT IN A
g NL, BNE EMPOVD THERE AK XL VERE
BUT NOT PURSUING A SUPA YISORY KLE 6K
THE AST KS YAS JOE SG ONLY FAR .
CHOCO FOI OER SUPRVSORS,

   
 
 
      

 

   
  
   
  
 
 
  
   
 

  
 

 

Case 20-10343-LSS Doc 4576 Filed 05/18/21 Page3of4 3

1 NO KNOY WY (AGC ase KTH

AND COireaCe WAS DE 70 MY ABUSE
A Pea Bik WH (WHS A VR TE TEAL

AnD nat MME WN a VOW pe

he IPR : oem
WAG "p90 men TOBE Fey ae OK

SUT HiT COND. | ARNE posteve)) >
WHS COO UD | HAVE BERN 2 GOW MOCA MORE
Could | ae {One RDU COT NY UFE

“se my see AAY B

HE TUNGS 1 YALE Lup RSS
hae BSA LAMY er, ony Cn

wk
fi NANCRC ’ eer TO FE
Aone 7? “sfme ne NS 10 OTHKS (aN

[WAS DHE TC

Lay Seg cle
| g INE: OP 4
i Me cANILOT, (N ANY WAY Be KEPAYD .

ns. A
it 7 _ P

 

 

 

 
 

Tt
_—
oO
Tt
o
Do
oO
ou
|
N
on
0
a
—
LO
oO
TC
o
uw
y
oO ™
Nn
LO
Tt
oO
oO
Q
Y
WY)
—
o
Tt
o
oO
=
oO
N
wo
Yn
©
O

  

oo MILWAUKEE WI'530 3
13 MAY 2021 PM7 L *

JUSTICE LAUKI SEER SIWRSEIN

BSA BANKRUPTCY CASE
BAY MARKET STREET GK ELSSA_
WILMINGTON DE (460)

4 Ser i See ag Afpegesng ToD fyghfor}ysaggflatdefsafel|padsphaflplalpedh

re ce ar ee ee

 
